FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-30 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	The rejections are respectfully maintained that is applicable to the amended claims for applicant's convenience.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/107138 Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-30 merely define an obvious variation of the invention claimed in the copending Application No. 17/107138.
After analyzing the language of the claims, initially it should be noted that the copending Application No. 17/107138, having the same inventive entity. The Assignee in all applications is the same. 
6.	Claims 1-30 of the instant application is anticipated by copending application of claims 1-30 in that claims of the copending Application No. 17/107138 contains all the limitations of claims 1-30 of the instant application. Claims 1-30 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
7.	A comparison of the independent claims in the instant application and copending application are shown in the table below.
Copending Application (17/107138)
Instant Application (17/107128)
1. A datacenter cooling system, comprising: an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and the alternate cooling loop to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
1. A datacenter cooling system, comprising: an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and the alternate cooling loop to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
9. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and enabled by the one or more circuits to cause the at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
9. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and enabled by the one or more circuits to cause the at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
14. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow
controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
14. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
19. A processor comprising one or more circuits and associated with controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for training one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
19. A processor comprising one or more circuits and associated with controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at
least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for training one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
24. A method for datacenter cooling system, comprising: providing an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path; associating the alternate cooling loop with at least one computing device; and providing cooling for the at least one computing component from the alternative cooling loop instead of a secondary cooling loop that is associated with a primary cooling loop and a chilling facility.
24. A method for datacenter cooling system, comprising: providing an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path; associating the alternate cooling loop with at least one computing device; and providing cooling for the at least one computing component from the alternative cooling loop instead of a secondary cooling loop that is associated with a primary cooling loop and a chilling facility.


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Belady et al. (Belady), US publication no. 20070227710 in view of Gao (Gao), US patent no. 10225958.
As per claim 1, Belady discloses a datacenter cooling system [figures 7-10], comprising: an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device [para 4, 20, 51, 54] and the alternate cooling loop to provide cooling for the at least one computing component alternatively from a secondary cooling loop [para 54, 56, 57].
Belady fails to disclose that a secondary cooling loop associated with a primary cooling loop and a chilling facility.
Gao discloses that a secondary cooling loop [technology cooling system] associated with a primary cooling loop [condenser/facilities water system] and a chilling facility [direct cooling tower] [figure 1; col. 1, lines 25-27; col. 2, lines 21-44]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gao and Belady because they both disclose a cooling system, the specify teachings of Belady stated above would have further enhanced the performance and efficiency of Gao system to obtain predictable results.
Belady discloses: 
[0020] The electronics 128 generate heat that is removed by the fluid and transferred away through the return line 130. In turn, the heat exchanger 120 removes, dissipates, and/or exchanges this heat so cooled fluid pumped along the supply line 124 can remove heat from the electronics 128. Embodiments in accordance with the present invention are not limited to any particular type of heat exchanger 120. Various types of heat exchangers, now known or developed in the future, are applicable with embodiments of the invention. By way of example, the heat exchanger 120 can use one or more of thermal dissipation devices, heat pipes, heat spreaders, refrigerants, heat sinks, liquid cold plates or thermal-stiffener plates, evaporators, refrigerators, thermal pads, air flows, and/or other devices adapted to remove or dissipate heat.

0054] Embodiments in accordance with the present invention include many different topologies for providing computers, computer systems, and data centers with redundant coolant, such as coolant provided from the building. One such embodiment uses two coolant loops to chill cold plates for heat generating components in an electronic device (example, a server). These cold plates may be a single cold plate with two isolated cooling loops in the assembly. As an alternative, the cold plate may be two separate cold plates that are in intimate contact with each other or the heat generating component.

[0056] FIG. 8 shows a rack or server 800 having an internal coolant system 802 that supplies coolant with parallel loads. Two independent and separate coolant converters 810A and 810B connect to independent and separate coolant supply and return lines (shown as coolant A and coolant B). A plurality of heat generating components 812 and cold plates 814 are cooled with the internal coolant system 802. This coolant system actually has two separate coolant loops (shown as coolant loop A and coolant loop B). As shown, coolant converter 810A feeds or supplies coolant along coolant loop A, and coolant converter 810B feeds or supplies coolant along coolant loop B. Each loop services the loads (i.e., heat generating components and cold plates) in a parallel fashion or network. A plurality of couplings 830 are used to regulate operation between the two coolant loops.


Gao discloses: [col. 1, lines 25-27; col. 2, lines 21-44]
Liquid cooling requires delivering a liquid working fluid to cooling modules such as cold plates packaged within the server.

FIG. 1 shows an embodiment of an existing liquid cooling system. The system includes an internal loop within the datacom equipment center and an external loop outside the datacom equipment center. A Coolant Distribution Unit (CDU) connects the internal and external loops. The major function of the CDU is to circulate working fluid through the internal loop and transfer heat from the internal loop to the external loop. In these systems, the existing CDU in the cooling infrastructure introduces several shortfalls, including: Higher cost; Difficult to deploy, especially for hyper-scale deployment; More system failure points, such as more connectors on the CDU, CDU control board, and so on; Requires consideration of equipment redundancy; Decreases the cooling efficiency; the temperature increase on the CDU will increase the supply liquid temperature to the cooling module; CDU requires additional complex communication and control consideration; Requires additional maintenance; Two different working fluids, and therefore two different fluid requirements, are needed for the external loop and the internal loop.

As per claim 2, Belady discloses that further comprising: at least one processor to comprise one or more neural networks, the one or more neural networks to determine a failure of the primary cooling loop, and the at least one processor to cause the at least one flow controller to enable the alternate cooling loop [para 4, 21].
As per claim 3, Belady discloses that at least one cold plate having ports for the secondary cooling loop and for the alternate cooling loop, the alternate cooling loop to be activated in the event of a failure in the primary cooling loop [para 51, 53, 54, 56, 58].
As per claim 4, Belady discloses that at least one cooling manifold of the fluid path to support alternate coolant from the fluid source to flow, via the fluid path, to a cold plate of the at least one computing component [51, 54, 56, 57, 58].
As per claim 5, Belady discloses that a cold plate adapted to interface with the alternate cooling loop and with the secondary cooling loop, the at least one flow controller to prevent secondary coolant of a coolant distribution unit (CDU) from reaching the cold plate and to allow the secondary coolant within at least one cooling manifold to flow to the fluid source and to be circulated back to the cold plate as part of the alternate cooling loop [figures 1, 8; para 51, 54, 56, 57, 58].
As per claim 6, Belady discloses that the at least one flow controller to prevent the secondary coolant from reaching the cold plate when an egress temperature of the secondary coolant is within a threshold of an entry temperature of the secondary coolant, the entry temperature and the egress temperature associated with an entry and an egress of the secondary coolant relative to the CDU [figure 6; para 48, 49].
As per claim 7, Belady discloses that at least one processor to determine that the secondary cooling loop is operating outside a threshold cooling requirement for at least one computing device and to cause the alternate cooling loop to satisfy the threshold cooling requirement [figure 6; para 48, 49].
As per claim 8, Belady discloses that a forced air system or a passive environment associated with the datacenter cooling system to enable cooling within the liquid-to-air heat exchanger, the force air or passive environment to dissipate heat from a secondary coolant of the secondary cooling loop or from an alternate coolant of the alternate cooling loop [para 20].
	As per claim 9, Belady discloses a processor comprising one or more circuits to control one or more flow controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and enabled by the one or more circuits to cause the at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop [figures 1, 7-10; para 4, 20, 40, 45, 51, 54, 56, 57].
Gao discloses that a secondary cooling loop [technology cooling system] associated with a primary cooling loop [condenser/facilities water system] and a chilling facility [direct cooling tower] [figure 1; col. 1, lines 25-27; col. 2, lines 21-44]. 
 	As per claim 10, Belady discloses that an output to provide signals for the one or more flow controllers, the one or more flow controllers to enable flow of secondary coolant from a rack manifold of a rack to be diverted to the fluid source that circulates the secondary coolant to the liquid-to-air heat exchanger, and the one or more flow controllers to enable flow of the secondary coolant from the fluid source back to the rack manifold or to a different rack manifold for cooling the at least one computing device [figures 8-10; para 20, 51, 54, 56, 58].
As per claim 11, Belady inherently discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on the sensor inputs and to control the one or more flow controllers to engage the secondary cooling loop or the alternate cooling loop [figures 8-10; para 23, 24, 51, 54, 56, 58].
As per claim 12, Belady inherently discloses that one or more neural networks to receive the sensor inputs and to infer the change in the coolant state [para 17, 18, 23, 24, 51, 54, 56, 58].
As per claim 13, Belady inherently discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on temperatures of a secondary coolant in the secondary coolant loop from the sensor inputs, the processor to control the one or more flow controllers to enable the alternate cooling loop and to disable the secondary cooling loop [para 17, 18, 23, 24, 51, 54, 56, 58].
As per claim 14, Belady discloses a processor comprising one or more circuits to control one or more flow controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop [figures 1, 7-10; para 4, 20, 21, 40, 45, 51, 54, 56, 57]. 
Gao discloses that a secondary cooling loop [technology cooling system] associated with a primary cooling loop [condenser/facilities water system] and a chilling facility [direct cooling tower] [figure 1; col. 1, lines 25-27; col. 2, lines 21-44]. 
As per claim 15, Belady discloses that an output to provide signals for the one or more flow controllers, the one or more flow controllers to enable flow of secondary coolant from a rack manifold of a rack to be diverted to the fluid source that circulates the secondary coolant to the liquid-to-liquid heat exchanger, and the one or more flow controllers to enable flow of the secondary coolant from the fluid source back to the rack manifold or to a different rack manifold for cooling the at least one computing device [figures 8-10; para 20, 51, 54, 56, 58].
As per claim 16, Belady inherently discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on the sensor inputs and to control the one or more flow controllers to engage the secondary cooling loop or the alternate cooling loop [figures 8-10; para 23, 24, 51, 54, 56, 58].
As per claim 17, Belady inherently discloses the one or more neural networks to receive the sensor inputs and to infer the change in the coolant state as part of an analysis of prior sensor inputs and prior coolant states [figures 8-10; para 23, 24, 51, 54, 56, 58].
As per claim 18, Belady inherently discloses that the one or more circuits to receive sensor inputs from sensors associated with the at least one rack, the processor to determine the change in the coolant state based in part on at least one temperature of secondary coolant in the secondary coolant loop from the sensor inputs, the processor to control the one or more flow controllers to enable the alternate cooling loop and to disable the secondary cooling loop [figures 8-10; para 17, 18, 23, 24, 51, 54, 56, 58].
As per claim 19, Belay discloses a processor comprising one or more circuits and associated with controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for training one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop [figures 1, 7-10; para 4, 20, 21, 40, 45, 51, 54, 56-58]. 
Gao discloses that a secondary cooling loop [technology cooling system] associated with a primary cooling loop [condenser/facilities water system] and a chilling facility [direct cooling tower] [figure 1; col. 1, lines 25-27; col. 2, lines 21-44]. 
As per claim 20, Belady discloses that an output to provide signals for the one or more flow controllers, the one or more flow controllers to enable flow of secondary coolant from a rack manifold of a rack to be diverted to the fluid source that circulates the secondary coolant to the liquid-to-liquid heat exchanger, and the one or more flow controllers to enable flow of the secondary coolant from the fluid source back to the rack manifold or to a different rack manifold for cooling the at least one computing device [figures 8-10; para 19, 51, 54, 56, 58].
As per claim 21, Belady inherently discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on the sensor inputs and to control the one or more flow controllers to engage the secondary cooling loop or the alternate cooling loop [figures 8-10; para 23, 24, 51, 54, 56, 58].
As per claim 22, Belady inherently discloses that the one or more neural networks to be trained to receive the sensor inputs and to infer the change in the coolant state as part of an analysis of prior sensor inputs and prior coolant states [figures 8-10; para 23, 24, 51, 54, 56, 58].
As per claim 23, Belady inherently discloses that the one or more circuits to receive sensor inputs from sensors associated with the at least one rack, to be trained to determine the change in the coolant state based in part on at least one temperature of secondary coolant in the secondary coolant loop from the sensor inputs, and the processor to control the one or more flow controllers to enable the alternate cooling loop and to disable the secondary cooling loop [figures 8-10; para 17, 18, 23, 24, 51, 54, 56, 58].
As to claims 24-30, claims 1-8 basically are the corresponding elements that are carried out the method of operating step in claims 24-30. Accordingly, claims 24-30 are rejected for the same reason as set forth in claims 1-8.

9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Response to Arguments
10.	Applicant’s arguments filed on 7/12/22, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-30 have been considered but are moot.
11. 	In the remarks, applicants argued in substance that 1) no suggestion or motivation to make the proposed modification, in other word, there is no evidence of a suggestion to combine the cited references and conclusion of obviousness is based upon improper hindsight reasoning; and 2) the references fail to discloses “ an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least
one computing device”.  
	 
12.	The examiner respectfully traverses. In response to applicant’s argument in 1), the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (emphasis added).  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	As to 2), Belady discloses an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device [figures 7-10; para 4, 20, 51, 54].	
	Also see detailed action above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chun Cao whose telephone number is 571-272-3664.  The examiner can normally be reached on Monday-Friday from 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 21, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115